DETAILED ACTION
This office action is in response to the amendment filed on 02/18/2022. 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings submitted on 1/31/2019 are acknowledged and accepted by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claims 21-30, and 32-41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The new references have been applied to the new ground rejection.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 27, 32-33, 38 and 40 are objected to because of the following informalities:  Claim 27 lines 1-2 “the first terminal… the second terminal” this should be change to “a first terminal… a second terminal”. Claim 32 lines 1-2 “the first and second current terminal and the threshold voltage” this should be change to “a first and second . Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 21-30, and 33-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motoki [US 2016/0118880].
Regarding claim 21, Motoki discloses (Figures 3-4 and 6) a device (Fig. 6) comprising: (a) a connector (108) having a main voltage bus ( Vout or Vbus) and having a controller connection (with 204); (b) a power supply (102) having a power control input and having a power output (input and output of 102); (c) a transistor (SW1) having a connector  and a cathode coupled to the power output (see fig. 6, Sw1); (d) a system capacitor (C1) connected between the cathode and  a ground terminal (ground) ; and (e) a controller (110b) having a gate output (OUT), a connector input (Com) and a control output (SEL or SET), wherein the gate output (OUT) is coupled to the gate, the connector input (Com) is coupled to the controller connection, and the control output (SEL or SET) is coupled to the power control input (at 102), the controller including a state machine (114) having a state machine input connected to the connector input, having a state output coupled to the control output (See fig. 6). (For Example; Par. 57-69 and 73)
Regarding claim 22, Motoki discloses (Figures 3-4 and 6) the device [FIG. 6] in which the connector [108], is a universal serial bus-C connector (par. 27).
Regarding claim 23, Motoki discloses (Figures 3-4 and 6) the device in which the connector (108) is a universal serial bus-C female connector (par. 45, it a receptacle or plug, also see fig. 8). (For Example; Par. 57-69 and 73)
Regarding claim 24, Motoki discloses (Figures 3-4 and 6) the main voltage bus (Vout or Vbus) is a Vbus [Vbus produces with Vout]. (For Example; Par. 57-69 and 73)
Regarding claim 25, Motoki discloses (Figues 3-4 and 6) the main voltage bus [Vout or Vbus],  is a Vbus_c [Vbus when the port is a USB-C, par. 27]. (For Example; Par. 57-69 and 73)

Regarding claim 26, Motoki discloses (Figures 3-4 and 6) a voltage bus [capacitor C2] having a first terminal coupled to the main voltage bus [at Vout or Vbus] and a second terminal lower coupled to the ground node [ground]. (For Example; Par. 57-69 and 73)
Regarding claim 27 Motoki discloses (Figures 3-4 and 6) a first terminal [of SW1] of the transistor is a source [source of SW1], and a second terminal [other terminal] of the transistor [Sw1] is a drain [drain of SW1, FIG. 6]. (For Example; Par. 57-69 and 73)
Regarding claim 28, Motoki discloses (Figures 3-4 and 6) the power supply [102] is a variable power supply [because it can output different types of outputs depending on the Vset]. (For Example; Par. 57-69 and 73)
Regarding claim 29, Motoki discloses (Figures 3-4 and 6) the state machine [114, FIG. 6] has a sink state [when SW1 is off and the Vout is rising] to control initiating negotiation [with 113 and 114, par. 50] with a device [200] attached to the connector [108]. (For Example; Par. 57-69 and 73)
Regarding claim 30, Motoki discloses (Figures 3-4 and 6) the state machine [113 and 114] has a source mode state [when SW1 is on] to control modifying the power supply [the modifying is done with Vset] to supply power to a device [200] attached to the connector [108] and to turn on the transistor [SW1]. (For Example; Par. 57-69 and 73)
Regarding claim 33, Motoki discloses (Figures 3-4 and 6) a process (with 100) comprising: determining whether a connector (with 114, par. 50) is connected to a device (200); responsive to determining the connector is connected to a device, 
Regarding claim 34, Motoki discloses (Figures 3-4 and 6) the determining [by 114, FIG. 6], supplying, and pre-charging [by 102, FIG. 6] include stepping though states [states of, FIG. 4 of a state machine 114]. (For Example; Par. 57-69 and 73)
Regarding claim 35, Motoki discloses (Figures 3-4 and 6) the pre-charging [by 102, FIG. 6] includes pre-charging [by 102, FIG. 6] the system capacitor [C1,  FIG. 6] from the power supply [from 102, FIG. 6].
Regarding claim 36, Motoki discloses (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6] to effect a state [one of states of Fig. 4] of supplying power (phase 4) and a state [another state of FIG. 4] of pre-charging [phase 2 or 6, FIG. 4] a system capacitor [C1]. (For Example; Par. 57-69 and 73)
Regarding claim 37, Motoki discloses (Figures 3-4 and 6) stepping through states [states of FIG. 4] of a state machine [114, FIG. 6] to effect a state [one of states 
Regarding claim 38, Motoki discloses (Figures 3-4 and 6) after pre-charging [by 102, FIG. 6] the system capacitor [C1] to the threshold voltage [Vset], determining [by 114, FIG. 6]  that the connector [108], is connected to the device [200] and supplying power [by 102] to the device [200] by turning on the one transistor [SW1]. (For Example; Par. 57-69 and 73)
Regarding claim 39, Motoki discloses (Figures 3-4 and 6) the pre-charging includes pre- charging (e.g. phase 2 or 6, par. 61, 65 and 68) the system capacitor (C1) to a threshold voltage of five volts (see fig. 4, par. 61). (For Example; Par. 57-69 and 73)
Regarding claim 40, Motoki discloses (Figures 3-4 and 6) determining [with 114 and Com] whether a universal serial bus type-C female connector [par. 27], is connected to a device [200]. (For Example; Par. 57-69 and 73)
Regarding Claim 41, Motoki discloses (Figures 3-4 and 6) in which the state machine (114) includes an unattached state (SW1 off due to protection or no device) wherein the state machine initiates pre-charging the system capacitor to a threshold voltage (determined by Vset) from the power output (from 102; par. 61, 65 and 68). (For Example; Par. 57-69 and 73)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Motoki [US 2016/0118880].
Regarding claims 32, Motoki discloses (Figues 3-4 and 6) the transistor (SW1) has a parasitic body diode between a first and second current terminal (Fig. 6).
 Hyugaji does not disclose the transistor has a parasitic body diode between the first and second current terminal and the threshold voltage is five volts. (Bolded elements are the ones that Motoki does not teach)
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transistor has a parasitic body diode between the first and second current terminal and the threshold voltage is five volts, since, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and to provide the desired/required output level to the device.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838